THREADGILL, Acting Chief Judge.
The state appeals the trial court’s downward departure from the presumptive guidelines sentence. We find that one of the two reasons given for departure is valid and affirm the sentence.
David Bingham pled nolo contendere to a charge of buying cocaine within 1,000 feet of a school. Although the guidelines provided a range of between three and one-half to four and one-half years imprisonment, the trial court sentenced him to five years probation. The trial court gave as reasons for departing downward Bing-ham’s clean record and that under the circumstances of this case Bingham posed no danger to society.
The first reason for departure, the lack of prior record, is invalid. Sanders v. State, 510 So.2d 296 (Fla.1987). The second reason given, that Bingham posed little or no threat or danger to society, has been upheld as a valid reason for departure. State v. Sachs, 526 So.2d 48, 50 (Fla.1988). Because there was a valid reason for departure, we affirm the sentence of the trial court. See § 921.001(5), Fla. Stat. (1987); State v. Burch, 476 So.2d 663 (Fla.1985).
Affirmed.
ALTENBERND, J., and BOARDMAN, EDWARD F. (Ret.) J., concur.